﻿May I first of all congratulate you, Sir, on your election to the presidency of the thirty-ninth session of the General Assembly. With your vast experience as a diplomat and as an outstanding representative of your good country, Zambia, I am sure you will guide the deliberations of the Assembly with success and distinction.
2.	Also, I should like to pay a tribute to your predecessor, Mr. Jorge E. Illueca, of Panama, for his skilful leadership of the thirty-eighth session.
3.	I join previous speakers in extending a warm welcome to the friendly country of Brunei Darussalam as it joins our family of nations. I congratulate the Government and people of Brunei Darussalam on the achievement of independence and offer them my Government's and my people's best wishes for the future. We look forward with pleasure to working closely with the delegation of Brunei Darussalam in the Organization, its related agencies and the Commonwealth.
4.	Last year, my Prime Minister, in addressing this great assembly of nations, voiced the concerns of the Government of the Solomon Islands about certain international issues. Today, I shall make no apology if I again touch on some or all of those same issues. In my humble opinion, it is our duty not to lose sight of the major issues that come within the sphere of responsibility of the Organization: disarmament for peace and security; social and economic development for human betterment, including human rights; the eradication of the traces and remnants of colonialism; and the development of international law and justice.
5.	Those are the noble aims and ideals for which this great Organization was founded; those are the issues that we must continue to address in our efforts to achieve those objectives, even if it takes us an eternity to achieve them hoping that meanwhile the world is not blown up by the pressing of a button.
6.	It is timely, I believe, to remind ourselves that four decades ago a single nuclear bomb brought peace to the world and today only man can keep that peace. This is the crucial question that should be answered honestly by those concerned. For us, small peace-loving nations, the threat of imminent bombing brings the nightmarish realization that our planet will no longer be safe unless a genuine effort is made to bring about peace in all the corners of the world. Thus, my Government earnestly urges the superpowers to resume disarmament negotiations at the earliest possible opportunity—not for the attainment of superiority, but for the definition of civilized behaviour in arms control.
7.	Twelve months ago, we were concerned about global peace and security, threatened as it was by the instability in certain regions. That same threat is still with us today, in spite of the noble resolutions and decisions of the General Assembly and the courageous and diplomatic efforts of the Secretary-General. My Government's position remains unchanged, in that the unstable situations in southern Africa, the Middle East, Asia, the Korean peninsula and Central America are still threats to global peace and security.
8.	In southern Africa, the question of delaying Namibia independence is a cause for concern and my Government would like to see the early settlement of this question, in conformity with the principles of Security Council resolution 435 (1978). Related to the question of Namibia is the evil system of apartheid. Solomon Islands has consistently condemned that system and will maintain and uphold its condemnation until that inhuman and uncivilized practice is totally eradicated.
9.	The situation in the Middle East is also of concern to all of us. Peace in that region is an important objective of the United Nations. The principles of secure territorial integrity and sovereignty are involved here. The position of the Solomon Islands has always been that Israel's right to exist must be recognized and that the Palestinian people have a right to self-determination. But the attainment of this depends on the search for peace by all the parties involved.
10.	In the Asian region, the occupation of Afghanistan by Soviet forces and of Cambodia by Vietnamese forces perpetuates the threat to peace in the whole region and m the adjacent region of the South Pacific. Therefore, we call again for the withdrawal of those forces from those respective countries.
11.	With regard to the Korean peninsula, Solomon Islands will support a negotiated reunification process, which should be pursued without outside interference. In the meantime, we would see merit in the admission of the two Koreas to the United Nations as a necessary step towards the process of reunification.
12.	I now turn to the danger we face in the South Pacific region, that is, the danger of nuclear pollution. We are convinced that our reefs and seas are endangered by the nuclear-testing activities that have been carried out in our region. Hence we have condemned and will continue to condemn the nuclear testing by France in Mururoa atoll. We are totally opposed to that and to the proposal by Japan to dump nuclear waste in the Pacific Ocean. Japan has heeded our objections thus far and we are grateful.
13.	France, on the other hand, has shown no sign of willingness even to listen to our protests. Instead, it has had the arrogance to invite a team of scientists and to show them what they should be shown by the authorities in Mururoa. To this sort of unfriendly gesture, all I can say is that we are not developed industrially but we are humanly mature enough to tell truths from lies and rights from wrongs. It is morally wrong to lay the foundations for killing the source of our livelihood, that is, the resources of our seas and reefs, and for endangering our lives. The team of scientists made it abundantly clear that they were not allowed the freedom to observe certain crucial aspects of the nuclear-testing activities on Mururoa atoll and their conclusion is equally clear that there is no guarantee that, either in the short term or in the long term, there will be no adverse effects on our region and on future generations.
14.	In this connection, I should like to endorse the statements by my colleagues from the South Pacific who have already addressed this session with regard to our collective decision to work towards a nuclear- free zone in our region. We regard this as fundamental and important because that island States in this region depend very heavily on the resources of our seas. In fact, many of our people depend almost exclusively on marine resources.
15.	This is why we attach such importance to keeping our seas free from nuclear pollutants; this is why we subscribe so strongly to the principles of the United Nations Convention on the Law of the Sea, which stipulates the 200-mile exclusive economic zone and the 200-mile fisheries zone; this is why we are concerned about the spirit of international cooperation and about the fact that certain countries are still creating a serious obstacle by their refusal to recognize this Convention in its entirety.
16.	I have dealt with the issues that are a precondition of successful economic and social development. What will be the good of the development of our islands’ economic and social infrastructures if they are to be destroyed by nuclear pollutants and bombs? Of course, with modem technology these can be repaired in a matter of days, but for whose benefit? For the benefit of those who destroy, certainly, for they will manufacture equipment and machinery for repairs and reconstruction.
17.	Thus, in order to come to grips with the problems of economic and social development in small island nations such as mine, we have to appreciate and understand the fundamental and practical obstacles to development.
18.	Today's global economic situation must surely be the reflection of our unstable world. While economic recovery seems to have taken place in some industrial countries, the developing countries are still struggling and in the process are becoming worse off.
19.	There can be no universal economic recovery, in my view, unless there is a new international economic order which aims to bridge the development gap between industrial countries and the heavily populated developing countries; a new international economic order which allows for a fair and free flow of trade between countries and relaxed and investment-generating regulations for international and multilateral financial institutions. Unfortunately, the global negotiations on a new international economic order are still in limbo.
20.	Herein lies the interdependence of peace and security on the one hand and social and economic development on the other. The stalling of the global negotiations on a new international economic order is a direct result of the breakdown in genuine disarmament negotiations. The arms build-up, which has given rise to economic recovery in certain quarters, is a drain on scarce resources that are needed for development in the developing third world countries, which are the hardest hit by the recession.
21.	As I mentioned human rights in relation to social and economic development, I would like to assure the Assembly of the high regard for this principle in my country. All the fundamental human rights and freedoms enshrined in the Charter of the United Nations are provided for and safeguarded in our national Constitution. There are also various legislative frameworks within which are spelt out detailed provisions concerning certain constitutional obligations, such as our leadership code to govern the conduct of our leaders in the exercise of their powers and the fulfilment of their responsibilities when in public office, and the Ombudsman Act to protect and safeguard the rights of individuals in their dealings with Government and statutory institutions.
22.	In this context and in line with our policies and laws to safeguard human rights, I am pleased to see continuing efforts to work towards some regional and sub-regional institutional arrangements for the protection and promotion of human rights in the region of Asia and the Pacific. The proposal that resulted from the Seminar on National, Local and Regional Arrangements for the Promotion and Protection of Human Rights in the Asian Regions, held at Colombo from 21 June to 2 July 1982, can be commended for further consideration. We welcome the objective of establishing an open-ended working group to continue the overall analysis with a view to further promotion and encouragement of human rights and fundamental freedoms, including questions relevant to the work of the Commission on Human Rights within the United Nations system.
23.	These are noble goals, but here I sound a note of caution regarding regional institutional arrangements. Every care should be taken to avoid overlap and duplication, and, whatever we do, we should be mindful of the danger that such institutions, conceived in good faith, sometimes tend to lose sight of the purposes for which they were established and concentrate their efforts on self-promotion and self- perpetuation.
24.	Turning now to decolonization, I remind the Assembly of the communique of the South Pacific Forum relating to the question of New Caledonia, issued after its fifteenth meeting, held in Tuvalu on 27 and 28 August 1984. The relevant parts for our purposes are as follows:
"The Forum reaffirmed its support for the transition of New Caledonia to independence in accordance with the wishes of its people and in a manner which guarantees the innate and active rights of the Kanaka people and the rights, interests and aspirations of all its inhabitants. It urged the French Government and all political and community groups, including the Independence
Front, to keep talking to ensure that this transition to an independent, multiracial New Caledonia is achieved speedily and peacefully within a shorter time scale than presently envisaged.
"It was the Forum's view that the process of decolonization would he advanced by a public statement by the French Government that independence was the desirable, logical and acknowledged outcome of the Act of self-determination currently planned for 1989, and that this referendum should be brought forward by agreement between all parties involved.
"The Forum believed that France should transfer additional political and administrative powers to the Territory to ensure that it is adequately prepared for independence and take the practical steps necessary to guarantee the full and active participation of the Melanesian community in the Territory's educational, vocational and administrative institutions."
25.	The persistent refusal by France to re-inscribe New Caledonia on the list of Territories to be decolonized reflects a fundamental breach of the principle of self-determination and independence. My Government condemns this.
26.	The underlying fact is simply that the people who were actually colonized—the Melanesians, and not the settlers- -are the very people who are asking for self-determination and independence. It is these people who are asking for their disengagement from being a Department of the French Republic. There is a very genuine request and appeal to the United Nations, and we, their Melanesian brothers, very much appreciate their desire for independence. It is therefore my Government's obligation to put to the Organization the urgent proposal that New Caledonia be re-inscribed on the agenda for decolonization during this session.
27.	The Melanesian people of New Caledonia are being indoctrinated with two basic negative considerations: first that they are not ready for independence and, secondly, that if France left their Territory, their peace and security and that of the South Pacific region would be endangered.
28.	With regard to the first point, New Caledonia is the most developed Territory in the South Pacific. The city of Noumea is far more developed than the capitals of ail the independent island States in the region. What, then, is the basis for readiness? Is it political, social or economic development? If it is all of these, then, as the Melanesians themselves are saying, they are ready, and France should accept this. With regard to the second point, what threatens the peace and security of our region is the presence of colonial Powers.
29.	Independence has brought about the establishment of cordial and happy relations between the countries of our region, including Australia, Fiji, New Zealand, Papua New Guinea, Western Samoa, Vanuatu and Solomon Islands. This augurs very well for the peace and security of our region. Therefore, I ask all members to think very seriously about the situation in New Caledonia, for the longer we postpone the consideration thereof, the more serious the threat to peace and security in our region will become.
30.	Closely related to the question of global peace and security is the question of international cooperation. There is still much room for fairness. We have seen, and are seeing, injustice in the application of the new status of certain countries.
31.	I now turn to the United Nations itself. Much has been said about its inadequacies and weaknesses. There have been comments from certain quarters that the Organization is heading in the wrong direction. While these might appear to give cause for concern, we believe that, under the able leadership of the Secretary-General, anything that needs to be improved will be attended to. Overall, however, one thing is certainly very clear: the Organization has the vital role of serving as the forum within which we can meet and try to resolve our problems through dialogue instead of confrontation. The United Nations holds humanity's last hope of maintaining peace and security. It has also done much, and is now doing more, for the development of the developing countries.
32.	Solomon Islands is committed to the principles of the Charter of the United Nations. That is why, in spite of our difficulties in the areas of manpower and finance, we are trying to participate as effectively as we can. Thus, I am obliged to conclude this brief statement by reaffirming our commitment to this great Organization.
